Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
1.	This application is in condition for allowance except for the presence of claims 4 and 12 non-elected without traverse.  Accordingly, claims 4 and 12 have been cancelled.
2.	Cancel claims 4 and 12.

Allowable Subject Matter


3.	Claims 1-3, 5-11 and 13-20 are allowed.
4. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a second dielectric liner comprising an edge contacting a sidewall of the second semiconductor strip, wherein the second dielectric liner is configured to block an application of a second stress different from the first stress to the second semiconductor strip by a second STI region over the second dielectric liner” (claim 1); “a first dielectric liner comprising an edge contacting a sidewall of the first semiconductor strip, wherein the first dielectric liner is configured to apply a compressive stress to the first semiconductor strip, wherein the first dielectric liner is made of a first homogeneous material; a first Shallow Trench Isolation (STI) region over the first dielectric liner, wherein a sidewall and a bottom surface of the first STI region is in contact with a sidewall claim 9); or “a first Shallow Trench Isolation (STI) region comprising a third sidewall and a fourth sidewall contacting sidewalls of the first dielectric liner and the second dielectric liner, respectively, wherein the first dielectric liner and the second dielectric liner are configured to apply different stresses to the first semiconductor strip and the second semiconductor strip; and a second STI region under and overlapped by the first dielectric liner and the second dielectric liner" (claim 15) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818